Name: Commission Implementing Decision (EU) 2016/447 of 22 March 2016 amending Implementing Decision (EU) 2015/2460 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (notified under document C(2016) 1608) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  international trade
 Date Published: 2016-03-24

 24.3.2016 EN Official Journal of the European Union L 78/76 COMMISSION IMPLEMENTING DECISION (EU) 2016/447 of 22 March 2016 amending Implementing Decision (EU) 2015/2460 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (notified under document C(2016) 1608) (Only the French text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2015/2460 (3) was adopted following the spread of highly pathogenic avian influenza (HPAI) in France and the establishment by the competent authority of that Member State of a large further restricted zone around the protection and surveillance zones. That further restricted zone comprises several departments or parts thereof in the south-west of France. (2) Implementing Decision (EU) 2015/2460 as last amended by Commission Implementing Decision (EU) 2016/237 (4) applies until 31 March 2016. (3) The number of HPAI outbreaks has decreased, but a few outbreaks are still being detected inside the area already under restrictions. Due to the epidemiological situation and in view of the implementation of the disease control strategy adopted in France, it is appropriate to prolong the period of the application of Implementing Decision (EU) 2015/2460 until 15 September 2016. However, the Commission will review the period of application should the disease situation improve beforehand. (4) Implementing Decision (EU) 2015/2460 should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Implementing Decision (EU) 2015/2460, the date 31 March 2016 is replaced by the date 15 September 2016. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 22 March 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2015/2460 of 23 December 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (OJ L 339, 24.12.2015, p. 52). (4) Commission Implementing Decision (EU) 2016/237 of 17 February 2016 amending the Annex to Implementing Decision (EU) 2015/2460 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (OJ L 44, 19.2.2016, p. 12).